DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Radchenko et al. US 2019/0393733 A1 (“Radchenko”).
As to claim 1, Radchenko discloses a wireless charging apparatus comprising: 
a plurality of coil arrays (Figure 2 or Paragraphs 28-29 – e.g., coils arranged in layers); and 
a shielding member disposed adjacent to the coil arrays to block a leaked magnetic field (Paragraphs 4-5 or 31 – e.g., “shield” or “electric field shield”), 
wherein the coil arrays comprise: 
a first coil array comprising a plurality of transmission coils disposed adjacent to each other (Figure 2 or Paragraphs 33-34 – e.g., a middle layer, “second layer”, of coils); 
a second coil array comprising a smaller number of transmission coils than the first coil array, the second coil array being disposed under the first coil array (Figure 2 or Paragraphs 33-34 – e.g., a bottom layer, “first layer”, of coils); and 
a third coil array disposed on the first coil array (Figure 2 or Paragraphs 33-34 – e.g., a top layer, “third layer”, of coils).
As to claim 10, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko further discloses a wireless power driver; and a controller configured to control the wireless power driver to simultaneously transmit wireless power through the coil arrays (Figure 1 or Paragraphs 25-27 – e.g., control circuitry used to transmit wireless power via the coils).
As to claim 13, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko further discloses wherein the first to third coil arrays are disposed to partially overlap in a central region of the first coil array (Figure 2 or Paragraphs 33-34 – e.g., the first to third arrays are partially overlapping).
As to claim 14, Rachenko discloses the wireless charging apparatus of claim 13.  Radchenko further discloses wherein the wireless charging apparatus comprises: a first power transmission region configured to transmit power of a first power intensity in the center region; and a second power transmission region configured to transmit power of a second power intensity in a region adjacent to the central region, the second power 
As to claim 18, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko further discloses wherein the first, second and third coil arrays are disposed on the shielding member (Paragraphs 38-40 – e.g., shielding may be included in the housing or next to the coils).
As to claim 19, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko further discloses wherein the second or third coil array is aligned with a middle row or column of transmission coils in the first coil array (Figure 2 or Paragraphs 33-34 – e.g., either the second coil array/bottom layer, “first layer”, or third coil array/top layer, “third layer”, of coils are centered over or aligned with a middle row or column or the first coil array, “second layer”).
As to claim 20, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko further discloses wherein the third coil array is aligned with a middle column of transmission coils in the first coil array, and wherein the second coil array is aligned with a middle row of transmission coils in the first coil array (Figure 2 or Paragraphs 33-34 – e.g., either the second coil array/bottom layer, “first layer”, or third coil array/top layer, “third layer”, of coils are centered over or aligned with a middle row or column or the first coil array, “second layer”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Radchenko.
As to claim 2, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko does not explicitly teach wherein the first coil array comprises a first main transmission coil to a ninth main transmission coil disposed adjacent to each other.  However, Radchenko does disclose a variety of coil numbers and configurations (Radchenko Paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the seven coil layer of Radchenko could also be modified to include nine coils because doing so would allow a greater flexibility in the apparatus size or coverage.
As to claim 3, Rachenko discloses the wireless charging apparatus of claim 2.  Radchenko discloses coils formed in a matrix (e.g., Figures 2 or 3A) but does not explicitly teach wherein the first to ninth main transmission coils are disposed in a form of a matrix having three rows and three columns.  However, Radchenko does disclose a variety of coil numbers and configurations (Radchenko Paragraph 29).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the layer of seven coils in a matrix form of Radchenko could also be modified to include nine coils with a 3 row and 3 column arrangement because doing so would allow a greater flexibility in the apparatus size or coverage.
As to claim 17, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko does not explicitly teach wherein the third coil array comprises a same number of transmission coils as the second coil array, but does disclose that the apparatus may contain a variety of coil numbers and configurations (Radchenko .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Radchenko as applied to claim 1 above, and further in view of Singh et al. US 2018/0343038 A1 (“Singh”).
As to claim 9, Radchenko discloses the wireless charging apparatus of claim 1.  Radchenko teaches an inductive charger including transmission coils, but does not discloses wherein each of the transmission coils included in each of the coil arrays is wound in a quadrangular shape.  However, the missing element is well known in the art because while disclosing wireless power transmission, Singh teaches the use of quadrangular transmission coils (Singh Figures 20-23D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the coils of Singh could be used in the charger of Radchenko because similar coils were well known in the art of wireless charging at the time.
Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Radchenko as applied to claim 1 above, and further in view of Graham et al. US 2019/0081517 A1 (“Graham”).
As to claim 11, Rachenko discloses the wireless charging apparatus of claim 1.  Radchenko teaches the use of sensors and processing sensor data (e.g., Radchenko Paragraph 27) but does not explicitly disclose a sensing unit configured to determine whether overheating of the wireless charging apparatus has occurred.  However, the 
As to claim 12, Radchenko and Graham disclose the wireless charging apparatus of claim 11.  Radchenko and Graham further disclose wherein the sensing unit measures a temperature 32Attorney Docket No.: 2832-1042PUS1 of the shielding member to provide a measurement result to the controller (Graham Figure 39 or Paragraphs 246-251 – e.g., temperature measurement with copper sensor pads).
Allowable Subject Matter
Claims 4-8 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a wireless charging apparatus having the combination of elements in the claims including, among other elements, the specific coil configuration or power transmission layout details of the claims, in combination with the charging and circuit component details of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.